Citation Nr: 1549181	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury. 

2.  Entitlement to an initial rating in excess of 10 percent for flexion contracture of the right (middle finger) proximal interphalangeal (PIP) joint.  

3.  Entitlement to an initial rating for pleural calcification due to asbestos exposure in excess of 10 percent prior to April 24, 2012 and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge in February 2014.  A transcript of this hearing is associated with the claims file. 

This case was previously before the Board in April 2014.  The Board denied entitlement to service connection for a right foot disability and entitlement to a rating in excess of 10 percent for right finger disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2015 joint motion for partial remand (JMR), the Court vacated the Board's denial of these issues and remanded the matter for compliance with the terms of the JMR.  

Also in the April 2014 Board decision, the Board remanded the issue of entitlement to a higher rating for pleural calcification due to asbestos exposure for additional development.  In February 2015, the RO issued a rating decision which increased the disability rating to 30 percent effective April 24, 2012.  In July 2015, the Veteran expressed his continued disagreement with the assigned disability rating, as well as the assigned effective date for the grant of the 30 percent rating.  To date, the RO has not issued a supplemental statement of case nor has this issue been recertified to the Board.  Furthermore, it appears that additional treatment records have been received since the February 2015 rating decision.  A September 2015 letter also informed the Veteran that the RO received his disagreement and that they were working on his claim.  The Board declines to take jurisdiction over the issue at this time as it appears that the RO is still taking action on this issue.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  As such, the Board will not accept jurisdiction over this issue at this time, but the issue should be recertified to the Board if the Veteran continues to pursue the matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran appealed the Board's denial of entitlement to service connection for a right foot disability and entitlement to a higher rating for right finger disability.  In regards to the service connection claim for right foot disability, the Court determined that additional efforts were required in order to obtain any outstanding service personnel records.  Specifically, the JMR stated that a May 2009 request from the Personnel Information Exchange System (PIES) was insufficient as it used an inappropriate code for requesting relevant records.  The JMR indicated that the appropriate code is "20," which indicates a request for evidence to support an alleged injury or illness not found in service treatment records.  Thus, upon remand, the RO should attempt to associate with the claims file any outstanding service personnel records using the PIES code "20."  

In regards to the initial rating claim for right finger disability, the Board denied entitlement to a higher rating on the basis that the Veteran did not have ankylosis.  The Veteran reported at a September 2009 VA examination, which was conducted more than six years ago, that he had difficulty holding objects for prolonged periods, that he experienced problems with lifting and carrying due to decreased manual dexterity, and that he was unable to use his right hand for tasks requiring repetitious movement.  The examiner indicated that the Veteran had decreased hand strength and dexterity.  The JMR stated that it is unclear "whether the examiner's findings refer only to the finger disability or if Appellant's finger disability causes further disability, i.e., whether there is any additional decreased strength and dexterity caused to the right hand generally by the service-connected finger disability. . ." The JMR further stated that the Board should consider whether diagnostic codes referring to the peripheral nerves are more appropriate.  In light of the terms of the JMR, the Board finds that a new VA examination is required in order to ascertain the extent and severity of the right finger disability and the extent of the impact of the right finger disability on his right hand strength and dexterity, to include whether there is abnormal nerve involvement.  

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file VA treatment records dated since May 2014, if any, relating to the Veteran's treatment of his right hand and foot.  

2.  Afford the Veteran an additional opportunity to identify any outstanding pertinent private treatment records that have not already been associated with the claims file.  Such records should be sought.  

3.  Take appropriate additional steps to obtain any outstanding service personnel records, to specifically include issuing a PIES request using the code "20" as directed by the JMR.  If no additional records are available then issue a memorandum of formal finding of unavailability and inform the Veteran of such.       

4.  Schedule the Veteran for an appropriate finger and hand VA examination.  

The examiner should discuss the nature and severity of the Veteran's service-connected right finger disability.  

The examiner is to conduct appropriate tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, and excess fatigability.  

The examiner also should discuss the impact of the right finger disability on the strength and dexterity of the Veteran's right hand.  Moreover, the examiner should indicate whether the Veteran's right finger disability has resulted in nerve involvement of the right hand.  If so, the examiner should discuss the extent and severity of such nerve involvement.  If no such impact on the hand or nerves is present, that should be stated. 

5.  After conducting any additional development as may be deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




